DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Claims 1-22, 24, 27-29, 31-37, and 40 have been canceled.
Claims 23, 25, 30, and 38 have been amended.
Claims 23, 25, 26, 30, 38, 39, 41, and 42 are pending in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 23, 25, 26, 29-32, 37-39, 41, and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received February 22, 2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 23, 25, 26, 29-32, 37-39, 41, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received February 22, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 23, 25, 26, 31, 32, 37-39, 41, and 42 under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 9,352,039 issued 5/31/2016) has been withdrawn in view of applicant’s claim amendments received February 22, 2022 which add additional limitations not present in the cited art.

   
The rejection of claims 23, 25, 26, 31, 32, 37-39, 41, and 42 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by WO 2013/119923 has been withdrawn in view of applicant’s claim amendments received February 22, 2022 which add additional limitations not present in the cited art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 23 and 27-30 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,352,039 issued 5/31/2016) has been withdrawn in view of applicant’s claim amendments received February 22, 2022 which add additional limitations which do not appear to be disclosed by or obvious in view of the cited prior art.


The rejection of claims 23 and 27-30 under 35 U.S.C. 103 as being unpatentable over WO 2013/119923 has been withdrawn in view of applicant’s claim amendments which add additional limitations which do not appear to be disclosed or obvious in view of the cited art.


The rejection of claims 23, 25, 26, 31, 32, 37-39, 41, and 42 under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,352,039) in view of June et al. has been withdrawn in view of applicant’s claim amendments which add additional limitations which do not appear to be disclosed or obvious in view of the cited art.


The rejection of claims 23, 25, 26, 31, 32, 37-39, 41, and 42 under 35 U.S.C. 103 as being unpatentable over WO 2013/119923 in view of June et al. has been withdrawn in view of applicant’s claim amendments which add additional limitations which do not appear to be disclosed or obvious in view of the cited art.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Ekena on May 5, 2022.

The application has been amended as follows: 

In the claims:

In claim 23, the phrase “the one or more anti-IL-1 receptor antibodies” has been deleted and has been replaced with -- the one or more anti-IL-6 receptor antibodies --.


Claims 23, 25, 26, 30, 38, 39, 41, and 42 are allowable.
Applicant has claimed methods wherein patients known to harbor TWIST1 positive low proliferative disseminated tumor cells (lpDTC) are administered a combination of anti-IL6R antibodies and cytotoxic anticancer drugs using a particular timing protocol that serves to enhance efficacy as the cytotoxic drug.  Notably, while administration of cytotoxic drugs in combination with anti-IL-6R antibodies was known in the prior art to be useful in treating cancer as evidenced by Liu et al. (previously of record) and Mochizuki et al., not all lpDTC express TWIST1 as shown by the data of the instant specification (see particularly page 17 and figures 7C and 7D).  Also, even though TWIST1 expression has long been known to be important in metastasis (Zhu et al., see entire document), it does not appear that artisans had recognized that treatment with an anti-IL6R antibody which antagonizes the IL-6 signaling pathway would suppress TWIST1 activity.  The instant specification provides data demonstrating that TWIST1 expression suppresses proliferation of lpDTC and since cytotoxic anticancer drugs such as taxol and 5-fluorouracil rely upon incorporation into dividing cells to exert their cytotoxic effects, administration of the anti-IL6R antibody at an early timepoint will allow lpDTC to more readily proliferate and thus be killed by the cytotoxic agent administered at the later timepoint.  It does not appear that the prior art recognized the link between TWIST1 expression and lpDTC proliferation and thus there does not appear to be any reason why artisans would specifically target patients harboring such a population of cells which are not universally present in cancer patients absent the disclosure of the instant specification.        


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644